United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.F., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Butler, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-901
Issued: August 1, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 5, 2013 appellant, through his attorney, filed a timely appeal from a
January 31, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a back or neck injury
in the performance of duty on May 17, 2012.
FACTUAL HISTORY
On May 30, 2012 appellant, then a 55-year-old motor vehicle operator, filed a traumatic
injury claim (Form CA-1) alleging low back and neck injuries in the performance of duty on
1

5 U.S.C. § 8101 et seq.

May 17, 2012. On the claim form, he stated that he was driving a small bus on a bumpy road,
with the seat back as far as possible and his back against the wall. The reverse of the claim form
noted that appellant stopped work on May 18, 2012.
In a statement received on June 26, 2012, appellant stated that on May 17, 2012 he drove
a small bus an hour and a half to reach its destination. When he arrived, his legs were numb and
he had pain in his left arm and hand. Appellant stated that he had never operated this particular
bus in the past.
In June 5, 2012 treatment notes, Dr. Irene Heldman, a Board-certified internist, indicated
that appellant was seen on May 23, 2012. She stated that he reported a prior injury to his neck in
2004 with cervical radiculopathy, as well as a history of low back problems. Appellant reported
increased pain after a bumpy bus ride. Dr. Heldman stated that she did not know whether this
would be considered a “new injury versus related to prior injury.”
In a form report dated June 5, 2012, Dr. John Steele, a Board-certified orthopedic
surgeon, noted that appellant reported pain in his neck and back since being “tossed around” in a
van on May 17, 2012. He provided results on examination. Dr. Steele completed a duty status
report (Form CA-17) diagnosing lumbosacral and cervical sprain/strain and noted that appellant
was totally disabled.
By decision dated July 12, 2012, OWCP denied appellant’s claim for compensation. It
found that the medical evidence was insufficient to establish causal relation.
Appellant requested a hearing before an OWCP hearing representative, which was held
on November 14, 2012. In a report dated September 21, 2012, Dr. Steele provided a history that
appellant was driving a bus on May 17, 2012 for nearly three hours and the bumps in the road
“beat his back” during that time. Appellant was first seen on June 5, 2012 with complaints of
cervical and low back pain and he discussed appellant’s treatment. Dr. Steele stated,
“[Appellant] was injured on May 17, 2012 while driving a bus for the [employing establishment]
where he is employed in transportation. Subjective complaints remain neck and back pain.
Based on his injury description of being “jolted” for three hours, I do believe his cervical
sprain/strain and lumbar sprain/strain are directly related to his work injury on May 17, 2012.
His preexisting spinal stenosis was certainly aggravated by the injury.” Dr. Steele opined that
appellant would benefit from physical therapy.
By decision dated January 31, 2013, the hearing representative affirmed the July 12, 2012
decision. He found that the medical evidence was insufficient to establish the claim.
LEGAL PRECEDENT
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”2 The
phrase “sustained while in the performance of duty” in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of “arising out of and in the course of
2

Id. at § 8102(a).

2

employment.”3 An employee seeking benefits under FECA has the burden of establishing that
he or she sustained an injury while in the performance of duty.4 In order to determine whether
an employee actually sustained an injury in the performance of duty, OWCP begins with an
analysis of whether “fact of injury” has been established. Generally “fact of injury” consists of
two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred. The second component is whether the employment incident
caused a personal injury and generally this can be established only by medical evidence.5
OWCP procedures recognize that a claim may be accepted without a medical report when
the condition is a minor one which can be identified on visual inspection.6 In clear-cut traumatic
injury claims, such as a fall resulting in a broken arm, a physician’s affirmative statement is
sufficient and no rationalized opinion on causal relationship is needed. In all other traumatic
injury claims, a rationalized medical opinion supporting causal relationship is required.7
Rationalized medical opinion evidence is medical evidence that is based on a complete
factual and medical background, of reasonable medical certainty and supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of the analysis
manifested and the medical rationale expressed in support of the physician’s opinion.8
ANALYSIS
OWCP accepted that appellant drove a small bus on May 17, 2012 for approximately
three hours. The issue is whether the medical evidence is sufficient to establish his neck or low
back condition as causally related to the employment incident. Appellant was first seen by
Dr. Heldman on May 23, 2012. Dr. Heldman did not provide a rationalized medical opinion.
She did not provide a clear diagnosis or a medical opinion, with supporting rationale, on the
causal relationship between a diagnosed condition and the employment incident.
Dr. Steele treated appellant on June 5, 2012. In a September 21, 2012 report, he provided
an opinion that appellant had employment-related conditions. Dr. Steele stated that a
“preexisting spinal stenosis” was certainly aggravated by the incident. In this regard, the Board
notes that he did not provide a complete medical history. The record indicates that appellant had

3

Valerie C. Boward, 50 ECAB 126 (1998).

4

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

5

See John J. Carlone, 41 ECAB 354, 357 (1989).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(d) (January 2013).

7

Id.

8

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

3

prior back and neck injuries, and Dr. Steele did not discuss these injuries or explain the nature
and extent of any employment-related aggravation.9
With respect to the diagnoses of cervical and lumbar sprain/strains, Dr. Steele briefly
stated that the conditions were directly related to the May 17, 2012 employment incident. The
diagnosis of a sprain/strain requires a supporting opinion on causal relationship. The medical
opinion must be supported by medical rationale.10 As noted, Dr. Steele did not treat appellant
until June 5, 2012, did not provide a full medical history, and he provided insufficient medical
rationale with respect to his stated conclusion. In the initial June 5, 2012 report, Dr. Steele noted
that appellant reported pain since the incident, but this does not explain the issue of causal
relationship.11
In the absence of a rationalized medical opinion on causal relationship between
appellant’s neck or low back condition and the May 17, 2012 employment incident, the Board
finds that appellant did not meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a back or neck injury in the
performance of duty on May 17, 2012.

9

OWCP procedures note that, when there is a preexisting condition, the physician must provide a rationalized
medical opinion that differentiates between the effects of the employment injury and the preexisting condition,
explaining the nature of the aggravation and its duration. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Causal Relationship, Chapter 2.805.3(e) (January 2013).
10

See, e.g., L.N., Docket No. 13-184 (issued April 15, 2013) (neither the diagnosis of lumbar sprain or lumbar
disc disease was supported by a rationalized opinion on causal relationship with employment).
11

See Cleopatra McDougal-Saddler, 47 ECAB 480 (1996) (because the employee is symptomatic after an
incident is not sufficient to establish causal relationship without supporting rationale).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 31, 2013 is affirmed.
Issued: August 1, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

